***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            CHARLES ILL v. ELLEN MANZO-ILL
                      (AC 42735)
                    Prescott, Alexander and Suarez, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgments of the trial court
   finding him in contempt and awarding the defendant attorney’s fees.
   On appeal, the plaintiff claimed, inter alia, that the court improperly
   found him to be in contempt, awarded the defendant attorney’s fees,
   and improperly limited his defense at the contempt hearing and at the
   attorney’s fees hearing. Held that the trial court abused its discretion
   in limiting the plaintiff’s defense at the contempt hearing: the defendant
   was afforded the opportunity to establish her prima facie case over a
   period of four days, whereas the plaintiff was allowed, as a consequence
   of the court’s scheduling order, only one day to call witnesses on his
   behalf, his defense was largely limited to the introduction of exhibits,
   and, given the lengthy postjudgment procedural history of the case
   related to the court’s property distribution orders and the complexity
   of the issues before the court, affording the plaintiff one day to present
   his defense resulted in an unfair hearing in deprivation of the plaintiff’s
   due process rights; moreover, the court’s scheduling order appeared to
   be arbitrary and not based on the complexity of the issues before it or
   on the reasonable needs of the parties to present their case, the court,
   over repeated objections by the plaintiff’s counsel, having limited the
   plaintiff’s case before he had an opportunity to present any evidence,
   indicating that the cout’s scheduling order could not have been based
   on a determination that some or all of the plaintiff’s evidence was
   not relevant or inadmissible on some other grounds; accordingly, the
   judgments on both the motion for contempt and the award of attorney’s
   fees were reversed and a new contempt hearing was ordered.
        Argued May 13, 2021—officially released February 1, 2022

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the the court, Shay, J.,
rendered judgment dissolving the marriage and granting
certain other relief; thereafter, the court, Hon. Michael
E. Shay, judge trial referee, granted in part the defen-
dant’s motion for contempt, and the plaintiff appealed
to this court and the defendant filed a cross appeal;
thereafter, the court, Hon. Michael E. Shay, judge trial
referee, awarded the defendant attorney’s fees and
costs, and the plaintiff amended his appeal; subse-
quently, the defendant withdrew her cross appeal.
Reversed; further proceedings.
  Norman A. Roberts II, with whom, on the brief, was
Anthony L. Cenatiempo, for the appellant (plaintiff).
  Kenneth J. Bartschi, with whom were Brendon P.
Levesque, James H. Lee, and, on the brief, Maria
McKeon, for the appellee (defendant).
                         Opinion

   SUAREZ, J. In this postdissolution matter, the plain-
tiff, Charles Ill, appeals from the judgment of the trial
court finding him in contempt and subsequently award-
ing interest and attorney’s fees to the defendant, Ellen
Manzo-Ill. On appeal, the plaintiff claims that the court
improperly (1) found him to be in contempt, (2) ordered
him to pay the defendant the value of certain shares
of a private corporation, (3) awarded the defendant
postjudgment interest, (4) awarded the defendant attor-
ney’s fees, and (5) by virtue of its scheduling order,
limited his defense at the contempt hearing and the
attorney’s fees hearing. We agree with the plaintiff’s
fifth claim and reverse the judgments of the court and
remand the case for a new contempt hearing.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. On August 19, 2008,
following a trial that took place over the course of five
days, the court, Shay, J., dissolved the marriage of the
parties and entered orders related to alimony and the
division of the parties’ marital property. These orders,
which were clarified by the court on October 3, 2008,
provided in relevant part that ‘‘[t]he following invest-
ment accounts, whether in sole or joint names shall be
divided as follows: Within two . . . weeks from the
date of this order, the parties shall divide the stocks,
bonds, and cash in the Glenmede CLI account (standing
in the sole name of the [plaintiff], less that portion
attributed to the inherited IRA in the approximate
amount of $72,000); Glenmede CLI/EMI account (joint);
Wachovia Securities account ([standing in the sole
name of the plaintiff]); Avaya/Sierra Holdings ([plain-
tiff]/sole); Gabelli CLI/EMI account (joint); Assets Plus
Investment account; and Deutsche Bank Alex Brown
(joint BEA stock) on a pro-rata basis 60 [percent] to
the [defendant] and 40 [percent] to the [plaintiff]. Any
fractional shares shall be sold and the net proceeds
divided in the same proportion.’’ (Emphasis omitted.)
The court further ordered that ‘‘[t]he parties shall coop-
erate in the preparation and filing of the 2007 state
and federal income tax returns. Any tax due, including
interest and penalties for late filing, shall be paid from
joint funds, and any refunds shall be divided equally.’’
(Emphasis omitted.)
  Neither party was satisfied with the terms of the
dissolution judgment. This led to extensive postjudg-
ment litigation. Much of this litigation was detailed in
an earlier appeal, Ill v. Manzo-Ill, 166 Conn. App. 809,
142 A.3d 1176 (2016). For example, on October 23, 2008,
the plaintiff filed a direct appeal from the judgment of
dissolution, which later was withdrawn on June 8, 2010.
Id., 813. On September 19, 2008, the defendant filed a
motion to open the judgment of dissolution, which the
court denied on April 20, 2010. Id. The defendant filed
a motion to reargue the court’s denial of her motion to
open the judgment, which the court denied on May 24,
2010. Id. On June 14, 2010, the defendant filed a motion
for extension of time to file an appeal from the court’s
denial of her motion to the open the judgment of dissolu-
tion, but she subsequently withdrew the motion on June
24, 2010, and did not bring an appeal from the court’s
denial of that motion. Id.
   On April 6, 2010, while her motion to open the judg-
ment was pending, the defendant filed a motion for
modification of alimony on the basis of a substantial
change in the parties’ circumstances. Id., 813–14. Specif-
ically, the defendant alleged that, ‘‘[s]ince the date of
the [judgment of dissolution], the circumstances con-
cerning this case have changed substantially in that the
plaintiff is currently employed and earning an income,
while the defendant is not currently employed, and that
a substantial amount of time has elapsed since the judg-
ment was entered and that as a result of the plaintiff’s
appeal of the judgment, the defendant has been denied
access to the funds necessary to support herself.’’
(Internal quotation marks omitted.) Id., 814.
  Following a protracted course of litigation with
respect to the motion for modification, on May 14, 2014,
the trial court, Heller, J., granted the plaintiff’s second
motion to dismiss the motion for modification, noting
that ‘‘[t]he defendant has failed to show good cause for
her delay in prosecuting [the motion] . . . . Under
Practice Book § 25-34 [(f)], the defendant’s motion for
modification is stale, it has not been diligently prose-
cuted, and it will not be considered by the court.’’ (Inter-
nal quotation marks omitted.) Id., 819. Following an
appeal by the defendant, this court rejected her claim
that the trial court lacked the authority to dismiss the
motion for modification. Id., 825. This court also
rejected the defendant’s claim that the trial court incor-
rectly determined that she failed to show good cause
to avoid dismissal and that she had failed to prosecute
her motion with reasonable diligence. Id., 828–30.
   Against this backdrop of postdissolution litigation
between the parties, we turn to the litigation underlying
this appeal. On December 2, 2017, the defendant filed
an amended motion for contempt requesting ‘‘that the
court enter an order finding the plaintiff in contempt
for his refusal to transfer assets to the defendant in
violation of a court order . . . .’’ The defendant
claimed that ‘‘[t]he plaintiff did not pay to the defendant
her 60 [percent] share of the Glenmede CLI account
(standing in the sole name of the plaintiff, less that
portion attributed to the inherited IRA in the approxi-
mate amount of $72,000) until July 30, 2015 . . . [t]he
plaintiff did not cooperate in the payment to the defen-
dant [of] her 60 [percent] share of the Glenmede joint
account and thus prevented distribution to her until
July 30, 2015 . . . [t]he plaintiff did not cooperate in
the payment to the defendant [of] her 60 [percent] share
of the Deutsche Bank Alex Brown joint account and
thus prevented distribution to her until October 20, 2015
. . . [t]he plaintiff did not cooperate in the payment to
the defendant [of] her 50 [percent] share of the 2007
federal and state income tax refunds until July 30, 2015
. . . [and] [t]he plaintiff did not cooperate in the sale
of the marital home causing the defendant a significant
loss of value.’’
   The defendant further claimed that, ‘‘[a]s of the date
of this motion, the plaintiff has failed and/or refused
to transfer to the defendant the following funds/assets
. . . [the] defendant’s full 60 [percent] of the plaintiff’s
sole Wachovia accounts . . . [i]ncome generated by
the defendant’s 60 [percent] of the plaintiff’s sole
Wachovia accounts from the date of the dissolution
through the entry of judgment through the date of par-
tial distribution and the present . . . [i]ncome gener-
ated by the defendant’s 60 [percent] of the plaintiff’s
sole Glenmede account . . . from the entry of judg-
ment to July 30, 2015 (the date of distribution to [the]
defendant) . . . [i]ncome generated by the defendant’s
60 [percent] of the parties joint Glenmede account . . .
from the entry of judgment to July 30, 2015 (the date
of distribution to [the] defendant) . . . [i]ncome gener-
ated by the defendant’s 60 [percent] of the parties’ joint
Gabelli account from the entry of judgment to July 30,
2015 (the date of distribution to [the] defendant) . . .
[t]he defendant’s 60 [percent] of the Avaya/Sierra Hold-
ings shares . . . [and] [i]ncome generated by the
defendant’s 60 [percent] of the Avaya/Sierra Holdings
shares from the entry of judgment to the present.’’
   The plaintiff argued in his written objection that ‘‘the
defendant is not credible,’’ and addressed her claims
with respect to each account or asset at issue. With
regard to the Avaya/Sierra Holdings shares, the plaintiff
argued that ‘‘the defendant’s claim . . . must fail
because (1) the defendant is mostly at fault for the
failure of the transfer to occur . . . (2) there is no
evidence of even a theoretical transaction that could
have taken place, and the assertion that there was a
transaction available is pure, unsupportable specula-
tion that is contrary to all admitted evidence . . . and
(3) there is no evidence of the fair market value of
the shares.’’ (Footnotes omitted.) With regard to the
Glenmede, Gabelli, and Deutsche Bank accounts, the
plaintiff argued that because these accounts ‘‘were
jointly held by the parties . . . [i]t was always . . .
within the defendant’s power to effectuate the judgment
related to these accounts . . . .’’ The plaintiff went on
to state that ‘‘[o]ver [eight] years ago, the plaintiff
attempted to get the defendant to sign authorizations
to transfer the amounts due from these accounts. He
did so on multiple occasions . . . .’’ With regard to the
Wachovia account, the plaintiff argued that he ‘‘was
precluded by a court order . . . from distributing the
Wachovia funds earlier than he did,’’ that ‘‘the amount
[he] paid [to the defendant] was in excess of the amount
due,’’ and that no interest should be awarded to the
defendant because she ‘‘was to a great extent responsi-
ble for the delay in implementing the orders . . . .’’
With regard to the sale of the marital home, the plaintiff
argued that the defendant ‘‘offered no real evidence in
support of this claim,’’ and that she failed to make a
prima facie case. Finally, the plaintiff argued that ‘‘[t]he
defendant was unresponsive to seemingly anything
involving the implementation of the property orders in
the judgment.’’
   The plaintiff then concluded by stating that, ‘‘[b]ecause
of the defendant’s refusal to participate in a meaningful
way, the implementation of some of the property orders
contained in the judgment was delayed.’’ According to
the plaintiff, he ‘‘did everything he was supposed to
do,’’ and ‘‘[t]he defendant’s motions seek to retroac-
tively place [him] in an impossible situation—on the one
hand, he would have had to circumvent or otherwise
compensate for the defendant’s lack of participation
. . . and implement the judgment on his own; or on
the other hand, face claims of contempt and interest.’’ It
was the plaintiff’s position that the defendant’s motion
should be denied because he ‘‘is not at fault for any
delays in implementation of the judgment, but the
defendant is.’’
   The court held an evidentiary hearing on the defen-
dant’s motion for contempt over five nonconsecutive
days beginning on December 14, 2017, and continuing
on December 15, 2017, and August 1, 2, and 3, 2018.
On March 8, 2019, the court issued a memorandum of
decision in which it granted in part the defendant’s
motion for contempt. In its memorandum of decision,
the court found by clear and convincing evidence that
the judgment of dissolution clearly ‘‘provided for,
among other things, the division of marital property
including bank accounts, investment accounts, and
stock . . . as well as tax refunds and the proceeds
from the sale of the marital residence.’’ The court found
that the plaintiff failed to comply in a timely manner
with the division of the Wachovia, Deutsche Bank,
Glenmede, and Gabelli accounts, and that the plaintiff’s
failure to comply was ‘‘[wilful] and without good cause
. . . .’’ The court further found that there was a ‘‘clear
and unequivocal order of the court that the [tax] refunds
be divided 50 [percent] to the [defendant] and 50 [per-
cent] to the [plaintiff]; that the [plaintiff] has failed to
comply therewith in a timely manner; that under all
the facts and circumstances, the [plaintiff’s] failure to
comply was [wilful] and without good cause . . . .’’
The court ordered the plaintiff to pay the defendant
$1,620,271, which included $1,088,380 in interest.1 Addi-
tionally, the court ordered that the plaintiff ‘‘shall be
responsible for his own attorney’s fees and costs
incurred in connection with this action; and further, on
or before March 28, 2019, the [defendant] shall file with
the court, with a copy to counsel, an affidavit of fees
in the proper format. Counsel for the [plaintiff] shall
have a reasonable opportunity to review same, and to
notify opposing counsel and the court of his intention
to challenge the reasonableness of the fees and costs
claimed, after which the court will schedule a hearing.’’
The plaintiff filed this appeal on March 26, 2019.
   On October 24, 2019, the court held a hearing on the
reasonableness of the defendant’s claimed attorney’s
fees. The hearing continued on October 29, 2019, and
December 18, 2019. On February 19, 2020, the court
issued a memorandum of decision in which it con-
cluded that, ‘‘having found the [plaintiff] in contempt as
to the Wachovia accounts, Deutsche Bank-Alex Brown
account,Glenmede accounts, Gabelli account, and the
2007 state and federal income tax refunds, it is equitable
and appropriate to award [the defendant] attorney’s
fees . . . .’’ The court further concluded that, although
it ‘‘did not make a finding of contempt as to the [plain-
tiff’s] actions concerning the transfer of the Avaya
Stock, it did find him in breach of the court order . . .
that it was equitable and appropriate to take into
account the [plaintiff’s] behavior and the resulting eco-
nomic loss to the [defendant] . . . [and that] under all
the circumstances, including the [plaintiff’s] demonstra-
bly dilatory behavior in complying with the court’s
orders, it would be manifestly unjust to require the
[defendant] to pay all of the attorney’s fees and costs
incurred by her during the protracted litigation, and
that it is equitable and appropriate to award her fees
. . . .’’ Thereafter, the court ordered that the plaintiff
‘‘shall pay . . . the sum of $1,206,825.10, as and for the
legal fees and costs of suit incurred by [the defendant]
in connection with this case.’’
  The plaintiff filed an amended appeal from the court’s
judgment on the motion for contempt and its judgment
awarding attorney’s fees.2 Additional facts and proce-
dural history will be set forth as necessary.
   We begin our analysis by considering the plaintiff’s
claim that, by means of its scheduling order, the court
improperly limited his defense at the contempt hearing.3
Our resolution of this claim is dispositive of the appeal.
The plaintiff couches the present claim in terms of the
trial court having abused its discretion by terminating
the hearing before he had a fair opportunity to present
his defense. The plaintiff argues that the consequence
of the court’s abuse of its discretion was that he was
deprived of his right to present his defense. We are
persuaded that the plaintiff adequately preserved the
present claim by means of repeated objections to the
court’s order by the plaintiff’s counsel. We also con-
clude that the court’s discretionary rulings were harm-
ful and that a new contempt hearing is warranted.
  Specifically, the plaintiff argues that, ‘‘[a]s a result
of the trial court’s [scheduling] order [that limited the
contempt hearing to five days], [he] was forced to con-
dense his case into less than one day after the [defen-
dant] tried her case over four days. The [defendant]
had unfettered discretion to craft her presentation in
a manner she saw fit to best support her claims. [He]
was not afforded the same opportunity.’’ According to
the plaintiff, ‘‘[g]iven the heightened evidentiary stan-
dards and rigorous due process requirements for indi-
rect civil contempt proceedings . . . the trial court’s
limitation of the [plaintiff’s] case constitutes reversible
error.’’ (Citation omitted; internal quotation marks omit-
ted.) The plaintiff also argues that the court (1) ‘‘erred
in limiting [his] presentation of his defense at the con-
tempt hearing,’’ (2) ‘‘erred when it prohibited [him] from
cross-examining witnesses and otherwise limited [him]
from presenting his case and perfecting the record,’’ and
(3) that, ‘‘in the aggregate, the . . . court’s procedural
irregularities and rulings constitute an impermissible
departure from the . . . court’s proper role as a neutral
arbiter of disputes raised by the parties.’’
   We next set forth the applicable standard of review
and the relevant legal principles that govern our resolu-
tion of this claim. It is well settled that ‘‘[m]atters involv-
ing judicial economy, docket management [and control
of] courtroom proceedings . . . are particularly within
the province of a trial court. . . . Connecticut trial
judges have inherent discretionary powers to control
proceedings, exclude evidence, and prevent occur-
rences that might unnecessarily prejudice the right of
any party to a fair trial.’’ (Citation omitted; internal
quotation marks omitted.) Sowell v. DiCara, 161 Conn.
App. 102, 132, 127 A.3d 356, cert. denied, 320 Conn. 909,
128 A.3d 953 (2015). ‘‘The [trial] court has wide latitude
in docket control and is responsible for the efficient
and orderly movement of cases.’’ Daily v. New Britain
Machine Co., 200 Conn. 562, 574, 512 A.2d 893 (1986).
The trial court has ‘‘inherent authority to control the
proceedings before it to ensure that there [is] no preju-
dice or inordinate delay.’’ Gianquitti v. Sheppard, 53
Conn. App. 72, 76, 728 A.2d 1133 (1999). ‘‘The trial
court’s ruling on evidentiary matters will be overturned
only upon a showing of a clear abuse of the court’s
discretion.’’ (Internal quotation marks omitted.) Sowell
v. DiCara, supra, 132.
  In reviewing the court’s exercise of its discretion, we
are mindful that ‘‘[d]iscretion imports something more
than leeway in decision-making. . . . It means a legal
discretion, to be exercised in conformity with the spirit
of the law and in a manner to subserve and not to
impede or defeat the ends of substantial justice. . . .
In addition, the court’s discretion should be exercised
mindful of the policy preference to bring about a trial
on the merits of a dispute whenever possible and to
secure for the litigant his day in court.’’ (Citations omit-
ted; internal quotation marks omitted.) Millbrook Own-
ers Assn., Inc. v. Hamilton Standard, 257 Conn. 1, 16,
776 A.2d 1115 (2001).
   In order to put the court’s ruling in the present case in
necessary context, we note the nature of the contempt
matter that was before the court and the burden that
shifted to the plaintiff once the defendant proved her
prima facie case. Mindful that the plaintiff argues that
the court’s exercise of discretion resulted in a violation
of his due process right to present a defense, we also
set forth some basic principles related to the due pro-
cess rights of the plaintiff to his day in court. ‘‘Contempt
is a disobedience to the rules and orders of a court
which has power to punish for such an offense. . . .
   ‘‘[C]ivil contempt is committed when a person vio-
lates an order of court which requires that person in
specific and definite language to do or refrain from
doing an act or series of acts. . . . In part because
the contempt remedy is particularly harsh . . . such
punishment should not rest upon implication or conjec-
ture, [and] the language [of the court order] declaring
. . . rights should be clear, or imposing burdens
[should be] specific and unequivocal, so that the parties
may not be misled thereby. . . .
  ‘‘To constitute contempt, it is not enough that a party
has merely violated a court order; the violation must
be wilful. . . . The inability of a party to obey an order
of the court, without fault on his part, is a good defense
to the charge of contempt. . . .
   ‘‘It is the burden of the party seeking an order of
contempt to prove, by clear and convincing evidence,
both a clear and unambiguous directive to the alleged
contemnor and the alleged contemnor’s wilful noncom-
pliance with that directive. . . . If the moving party
establishes this twofold prima facie case, the burden
of production shifts to the alleged contemnor to provide
evidence in support of the defense of an inability to
comply with the court order. . . .
  ‘‘In the absence of an admission of contempt, indirect
contempt must be proven by clear and convincing evi-
dence. . . . A judgment of contempt cannot be based
on representations of counsel in a motion, but must be
supported by evidence produced in court at a proper
proceeding. . . .
   ‘‘[D]ue process of law . . . requires that one charged
with contempt of court be advised of the charges against
him, have a reasonable opportunity to meet them by
way of defense or explanation, have the right to be
represented by counsel, and have a chance to testify
and call other witnesses [o]n his behalf, either by way
of defense or explanation.’’ (Citations omitted; empha-
sis added; internal quotation marks omitted.) Puff v.
Puff, 334 Conn. 341, 364–67, 222 A.3d 493 (2020).
  ‘‘A fundamental premise of due process is that a court
cannot adjudicate any matter unless the parties have
been given a reasonable opportunity to be heard on the
issues involved . . . . Generally, when the exercise of
the court’s discretion depends on issues of fact which
are disputed, due process requires that a trial-like hear-
ing be held, in which an opportunity is provided to
present evidence and to cross-examine adverse wit-
nesses. . . . It is a fundamental tenet of due process
of law as guaranteed by the fourteenth amendment to
the United States constitution and article first, § 10, of
the Connecticut constitution that persons whose . . .
rights will be affected by a court’s decision are entitled
to be heard at a meaningful time and in a meaningful
manner. . . . Whe[n] a party is not afforded an oppor-
tunity to subject the factual determinations underlying
the trial court’s decision to the crucible of meaningful
adversarial testing, an order cannot be sustained.’’ (Cita-
tions omitted; internal quotation marks omitted.) Szot
v. Szot, 41 Conn. App. 238, 241–42, 674 A.2d 1384 (1996).
Accordingly, a court does ‘‘not have the right to termi-
nate [a] hearing before [the parties have] had a fair
opportunity to present evidence on the contested
issues.’’ Id., 242.
   In the present case, as we will explain in greater
detail, the defendant was provided an opportunity to
establish her prima facie case over a period of four
days. When the burden of production thereafter shifted
to the plaintiff to provide evidence of an inability to
comply with the court orders that were the subject of
the defendant’s motion, however, he was allowed, as a
consequence of the court’s scheduling order, only one
day to call witnesses on his behalf, and his defense was
largely limited to the introduction of exhibits. Given the
lengthy postjudgment procedural history of this case
related to the court’s property distribution orders, and
the complexity of the issues before the court, we con-
clude that affording the plaintiff only one day to present
his defense was an abuse of the court’s discretion that
resulted in a hearing that was unfair to the plaintiff,
depriving him of his due process rights.
   The following facts are relevant to our analysis. The
hearing on the defendant’s motion for contempt origi-
nally was scheduled for four days. On the first day
of evidence, the plaintiff’s counsel, Norman Roberts,
expressed his reservations over the time limitations
given the lengthy postjudgment history of the case. He
repeatedly asserted that he would not have sufficient
time to present the plaintiff’s defense to the defendant’s
allegations. As early as the morning of the first day of
evidence, Roberts argued to the court that ‘‘it does
appear we’re going to need more dates . . . . I didn’t
think that we would be halfway through the first day
and be where we are.’’ Later during the first day of
evidence, Roberts renewed his concern that ‘‘[w]e’re
going to need more time,’’ and again expressed his
apprehensions that a hearing lasting only four days
was not going to be sufficient. The court responded to
Roberts’ concerns by saying, ‘‘maybe like a stone rolling
down a hill it’ll pick up speed . . . . ’’ The court
expressed its reluctance to allow additional time
because it was concerned that ‘‘[t]he work [would
expand] to fill the time allotted for its completion.’’ It
maintained that, ‘‘if we stay focused . . . we’ll get this
done and I’ll get a clear, cogent picture of why the
Avaya shares are still not transferred.’’
   At the end of the second day of evidence, Roberts
again argued that the plaintiff would not be able to have
a meaningful hearing without additional time: ‘‘[G]iven
that we’re two days in and we’re still on . . . witness
number one, can we get extra dates . . . because we’re
not going to finish. . . . I mean, there’s just no possible
way we’re going to finish this.’’ The court reassured the
parties that they would be afforded ‘‘plenty of time
. . . .’’
   Like Roberts, the court also expressed its concerns
with the pace of the defendant’s case-in-chief. On the
second day of evidence, the court admonished the
defendant’s counsel on her prosecution of the motion.
It stated: ‘‘[A]nd now we’ve got a problem. All right. On
something that should have taken a very short time,
probably thirty minutes on one side, thirty on another,
if that, and done. And now we’re doing it here, it’s 10:30
in the morning, we haven’t called our first witness, we’re
in the middle of a witness.’’ Once again, on the morning
of the last scheduled day, the court began by expressing
its expectation that the defendant would finish her case-
in-chief that day, despite noting that ‘‘this is our fourth
day,’’ as well as that ‘‘[w]e have just a limited number
of days assigned.’’ The court conveyed its frustration
by noting: ‘‘[O]ne of the things that I’ve experienced in
this job for almost nineteen years now, is that often-
times one party basically sucks all the oxygen out of
the case. And there is no time for the opposing counsel
to defend their client . . . . One of the functions that
a trial judge has is to take charge of the case, balance
the interest of the parties, and get the case done as
expeditiously as possible. So we plowed the same row
for a while yesterday. And that just can’t happen. So,
we need to be more economical with our presentations,
and focus on what is really important. And then we’ll
have this case, basically, wrapped up tomorrow.’’ The
court further stated: ‘‘I just want people to understand
that this is a system that is under extreme stress. And
I expect counsel to focus on what is important, and
what is relevant, and what is going to get us from point
A to point B. Particularly the judge—you know—edu-
cating me in terms of the facts.’’
  At the conclusion of the fourth day, after the defen-
dant rested her case-in-chief, the court allowed for an
additional day in which the plaintiff could present his
defense. The court, however, preemptively placed
restrictions on the plaintiff’s ability to present his case.
Specifically, after Roberts stated that he intended to
call four witnesses in presenting the plaintiff’s defense,
the court responded by saying: ‘‘So, I think that—you
know—a lean, spare examination, so that we’re not
plowing that same old furrow again there. You know—
just let’s—you know—you’ve got tonight to think about
it. You know—sit down with [co-counsel], and just fig-
ure out what is important to you.’’ Roberts expressed
his frustration with the court’s decision to limit the
plaintiff’s case-in-chief to one day, arguing that ‘‘I don’t
see the possibility of closing evidence tomorrow. I
really, really don’t.’’ The court admonished the plain-
tiff’s counsel by saying: ‘‘This case has gone on way
too long. A ten year old case is—you know—it’s reached
its shelf life, folks. It’s expired. All right? So, for every-
body’s sake—for the system—the least of our worries,
but the system, and for these two people whose lives
have been on hold all this time, we’ve got to get some
resolution. So, that’s the dose of reality . . . . You’re
a good lawyer. You’re—you know—you’re a creative
lawyer. You need to sit down with all your associates,
and figure out how it is that you get your case in, and
finish it tomorrow.’’
   Alternatively, in light of the plaintiff’s objections to
the truncated scheduling order, the court threatened to
declare a mistrial. Specifically, the court said: ‘‘So, one
of the options that I have is—and I—I could—I’ve proba-
bly done it twice in my career, is to [mistry this proceed-
ing], because this is not going to go—I am not carrying
this case over to October.’’ Thereafter, in compliance
with the court’s scheduling order, the plaintiff limited
the presentation of his defense by introducing exhibits
and limiting the testimony of witnesses to one day.4
  In his appellate brief, the plaintiff asserts that he was
prejudiced by the restrictions that the court placed on
him because he ‘‘was required to submit numerous
documents as exhibits without the benefit of testimony
to explain and illuminate the salient portions . . .
[and] to limit the number of his witnesses, and limit
their testimony.’’ Furthermore, the plaintiff’s counsel
asserted at oral argument before this court that the
plaintiff was prejudiced by the restrictions placed on
his defense because he was forced to reformulate his
entire presentation in order to attempt to get all of his
exhibits admitted into evidence, he was forced to focus
on putting documents into evidence to support his trial
brief instead of using witnesses to explain or to give
context to the evidence for the benefit of the court,
and because his ability to call and to examine witnesses
was severely circumscribed.
   The court’s scheduling order does not appear to have
been based on the complexity of the issues before the
court in ruling on the defendant’s motion or the reason-
able needs of the parties to present their case. Indeed,
the record reflects that, over the repeated objections
of the plaintiff’s counsel, the court limited the plaintiff’s
case-in-chief before he even had an opportunity to pres-
ent any evidence. Thus, the court’s scheduling order
could not have been based on a determination that
some or all of the plaintiff’s evidence was not relevant
or that it was inadmissible on some other ground, such
as its being cumulative in nature or likely to waste time.
See, e.g., Conn. Code Evid. § 4-3. Rather, the court’s
scheduling order appeared to be arbitrary, and its limita-
tion on the plaintiff’s case-in-chief seemingly was the
result of the court’s frustration that the parties’ dispute
had been long-standing.
   Although the court appears to have been frustrated
with the pace of the defendant’s presentation of her
case, it did not use the tools at its disposal to confine
her case-in-chief to relevant matters and to prevent
her from presenting what it believed to be cumulative
evidence. Instead, in an effort to bring the hearing to
a conclusion, it truncated the plaintiff’s presentation of
his defense. The court’s dissatisfaction with the presen-
tation of the defendant’s case-in-chief, however, was
not a valid basis on which to infringe the plaintiff’s right
to be heard and to present a defense. The court may
limit the time allowed for an evidentiary hearing but
its limitation must be reasonable in light of the needs
of the parties to present their case. See, e.g., Dicker v.
Dicker, 189 Conn. App. 247, 265, 207 A.3d 525 (2019)
(‘‘we previously have determined that the court reason-
ably may limit the time allowed for an evidentiary hear-
ing’’ (internal quotation marks omitted)). Nothing in the
record suggests that the plaintiff agreed with the court’s
scheduling order or that he willingly accepted the limi-
tations imposed on him by the court. In fact, the record
clearly shows the opposite; as discussed previously,
Roberts consistently and repeatedly expressed concern
that he would not have enough time to present the
plaintiff’s case in full. Furthermore, as we discussed
previously, the plaintiff specifically has claimed before
this court that the trial court’s restrictions severely cir-
cumscribed his ability to present his defense because
they hampered his ability to provide necessary context
for other evidence in the case.
   We are persuaded that the court effectively termi-
nated the hearing at the end of the fifth day and ‘‘before
the plaintiff had a fair opportunity to present evidence
on the contested issues.’’ Szot v. Szot, supra, 41 Conn.
App. 242. Although the court did allow for the parties
to file briefs after the conclusion of the hearing, it is
worth noting that the court also expressed its dissatis-
faction with lengthy briefs, stating early in the proceed-
ings that ‘‘[a] blizzard of paper is not going to be helpful.’’
Moreover, allowing for the filing of a posthearing brief
is not a substitute for an effective presentation of evi-
dence, during which the court is able to assess the
credibility of witnesses, particularly in a case involving
numerous and complex issues that occurred over sev-
eral years, and when the opposing party was nearly
unfettered in her ability to present her case.
   All of these factors, considered together, make clear
that the court’s scheduling order reflected an abuse
of its discretion, the plaintiff was not afforded a fair
opportunity to present evidence on the contested
issues, and the hearing was fundamentally unfair.
Therefore, it is reasonable to conclude, as the plaintiff
argues, that he was hampered in his ability to present
testimony and to refute the defendant’s evidence gener-
ally. The record is abundantly clear that the plaintiff’s
counsel went to great lengths to express his concern
to the court that, as a result of its arbitrary decision to
limit his presentation of evidence, the plaintiff would
not have sufficient time to adequately present his
defense and explain to the court why he could not
comply with its orders. Under these facts and circum-
stances, the proper remedy is to reverse the judgments
of the trial court and remand the case for a new hearing.
  The judgments are reversed and the case is remanded
for a new hearing.
      In this opinion the other judges concurred.
  1
     The court ordered the plaintiff to pay the award as follows: ‘‘On or before
June 7, 2019, the sum of $850,000, without interest if paid in full in a timely
fashion, otherwise said sum shall bear simple interest at the rate of 5 [per-
cent] per annum from the date of this memorandum of decision to and
including the date of payment. The balance due in the amount of $770,271
shall be paid by the [plaintiff] in full on or before January 7, 2020, together
with simple interest at the rate of 5 [percent] per annum thereon from the
date of this memorandum of decision to and including the date of payment
in full.’’ (Emphasis omitted.)
   2
     The defendant filed a cross appeal from the court’s judgment on her
contempt motion. The defendant later withdrew the cross appeal.
   3
     As we stated previously in this opinion, the plaintiff also claims that the
court improperly limited his defense at the attorney’s fees hearing. Because
we conclude that the court improperly limited the plaintiff’s defense at the
contempt hearing and that the plaintiff is entitled to a new hearing, the
court’s award of attorney’s fees, which flowed from its finding of contempt,
also must be vacated. We need not consider the claim related to the attorney’s
fees hearing, or the remaining claims in this appeal, as the issues raised
therein are not likely to arise during the proceedings on remand. See Zheng
v. Xia, 204 Conn. App. 302, 308 n.10, 253 A.3d 69 (2021) (reviewing court
need not reach remaining claims if it is not persuaded that issues raised
therein are likely to arise during proceedings on remand).
   Although we do not reach the merits of the plaintiff’s claim that the court
improperly awarded attorney’s fees to the defendant, we note that it appears
on the face of the court’s award that the award of fees does not arise solely
from the motion for contempt that is the subject of this appeal; rather, the
court stated that its award encompassed ‘‘all of the attorney’s fees and costs
incurred by [the defendant] during this protracted litigation . . . .’’ Because
the trial court may be asked to award attorney’s fees during the proceedings
on remand, we emphasize that the court has the discretion to award attor-
ney’s fees to the prevailing party in a contempt proceeding and that ‘‘[a]n
abuse of discretion in granting . . . counsel fees will be found only if this
court determines that the trial court could not reasonably have concluded
as it did.’’ (Internal quotation marks omitted.) Malpeso v. Malpeso, 165 Conn.
App. 151, 184, 138 A.3d 1069 (2016). When contempt is established, ‘‘the
concomitant award of attorney’s fees properly is awarded pursuant to [Gen-
eral Statutes] § 46b-87 and is restricted to efforts related to the contempt
action.’’ (Emphasis added; internal quotation marks omitted.) Id.
   4
     The defendant argues that, because the plaintiff did not ‘‘accept’’ what
it mistakenly characterizes as the court’s ‘‘offer’’ to declare a mistrial, and
proceeded to present his case, the plaintiff should not now be permitted to
seek reversal on the ground that the court did not afford him a fair hearing.
‘‘[A] party cannot take a path at trial and change tactics on appeal.’’ (Internal
quotation marks omitted.) State v. Martone, 160 Conn. App. 315, 327, 125
A.3d 590, cert. denied, 320 Conn. 904, 127 A.3d 187 (2015). In light of the
repeated objections by the plaintiff’s counsel to the court’s scheduling order,
we are not persuaded that this claim is a departure from any tactical decision
made by the plaintiff’s counsel at the hearing or that the plaintiff induced
the alleged error at issue in this claim.